Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Agarwal (US PGPub 20180300499), in view of Bequest (US PGPub 20190138555), in view of Yi (US PGPub 20200412769), in view of Hari (US PGPub 20200073717), in view of Fioravanti (US Patent 8307279), and further in view of Crossley (US PGPub 20150074067) failed to disclose: a system for integrating model development control systems and model validation platforms, comprising: one or more memory devices storing instructions; and one or more processors configured to execute the instructions to: receive a container input uploading of a software container, wherein the software container comprises executable code; perform a first validation of the software container, wherein the first validation comprises determining whether the software container comprises a security vulnerability; in response to determining that the software container does not comprise the security vulnerability, determining whether a first parameter is required for the executable code to execute; in response to determining that the first parameter is required for the executable code, querying, in a user interface of a web application, a user for the first parameter; receive, in the user interface of the web application, a first parameter input submitting the first parameter required for the executable code; perform a second validation, by the web application, of the software container, wherein the second validation comprises determining whether the software container comprises all aspects required for the executable code to execute and determining whether the software container generates expected results, and wherein the aspects comprise one or more programs required to execute the executable code; determine, by the web application, a second parameter for applying to the executable code; receive, in the user interface, a second parameter input requesting application of the second parameter; in response to the second parameter input, apply, by the web application, in the software container, during execution of the executable code, the second parameter; execute, in the software container; by the web application, the executable code; and generate for display, in the user interface of the web application, an output based on the executable code, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Agarwal, Bequest, Yi, Hari, Fioravanti and Crossley discloses of a system for integrating model development control systems and model validation platforms, comprising: one or more memory devices storing instructions; and one or more processors configured to execute the instructions to: receive a container input uploading of a software container, wherein the software container comprises executable code; in response to determining that the first parameter is required for the executable code, querying, in a user interface of a web application, a user for the first parameter; receive, in the user interface of the web application, a first parameter input submitting the first parameter required for the executable code; perform a second validation, by the web application, of the software container, wherein the second validation comprises determining whether the software container comprises all aspects required for the executable code to execute and determining whether the software container generates expected results, and wherein the aspects comprise one or more programs required to execute the executable code; determine, by the web application, a second parameter for applying to the executable code; receive, in the user interface, a second parameter input requesting application of the second parameter; in response to the second parameter input, apply, by the web application, in the software container, during execution of the executable code, the second parameter; execute, in the software container; by the web application, the executable code; and generate for display, in the user interface of the web application, an output based on the executable code.
Respectively, Agarwal teaches that some of the validation routines may include criteria to evaluate source code for an application or the container for the application (e.g., criteria related to whether a container includes security vulnerabilities) while others may include criteria to manage the container validation process (e.g., criteria to determine whether the process of validating the container meets regulatory requirements set by a government agency). Such validation routines generally fall into one or more of three categories: build validation routines, provisioning validation routines, and quality assurance validation routines. In some cases, such categorization may depend on when in the lifecycle of a container the particular routine is performed, and some validation routines may fall into more than one category (e.g., security validation routines may include build validation routines, provisioning validation routines, and quality assurance validation routines).
Bequest teaches Further, in advance of the receipt of the request, at least a subset of the task routine among the objects that are included in the request package may each be executed in a container to verify their input/output behavior is compliant with the input/output behavior that is expected from each based on the specifications of input/output interfaces for each. In effect, such a container may be given a set of access rules by which input/output behaviors that comply with input/output behaviors that are expected of particular task routine are allowed to proceed, while other input/output behaviors that go beyond the expected input/output behaviors may be blocked while the storage locations that were meant to be accessed by those aberrant input/output behaviors are recorded to enable accountability for such misbehavior by a task routine, and/or to serve as information that may be required by a programmer to correct a portion of the executable instructions within such a task routine to correct its input/output behavior. 
Yi teaches that is, PaaS serves to deploy applications in a cloud environment, integrate and provide various tools required for increasing the productivity of development, and automatically manage a wide range of resources, from system resources for running applications to resources such as source code required for developing applications, binaries required for releasing applications, and a runtime environment or bundle. As described above, the cloud platform environment based on a container provides convenience in the development and management of cloud-native applications. However, due to the characteristics of the techniques that are used in order to deploy and execute a container, the cloud platform environment based on a container is more vulnerable to security issues than a cloud platform environment based on a virtual machine.
Hari teaches that the resource allocation service adjusts the resources by updating the parameters used by the application based on the output vector by executing the reallocation instructions. In one or more embodiments, the reallocation instructions include cloud API calls that when executed cause the updated parameters to be applied to the containers and the machine instances of the cloud provider service. In one or more embodiments, the reallocation instructions adjust hardware-based resources (such as processing power, memory, storage, etc.) and operating system level resources (such as number of sockets, heap size, etc.) by increasing or decreasing the amount of resources available to the containers and machine instances of the application. The reallocation instructions can also adjust the number of machine instances used by the application. The reallocation instructions can include instructions for one or more of adding a container to the set of containers, removing a container from the set of containers, adding processing to a container of the set of containers, reducing processing to the container, adding memory to the container, reducing memory to the container, adding storage to the container, and reducing storage to the container.
Fioravanti teaches of a system for smooth zooming in web applications that includes a structured document defining a plurality of display elements, the plurality of display elements including a resizable container element having a container size attribute and a scalable element having a scaling attribute, wherein the scalable element is defined to be located at least partially within the resizable container element when rendered; a rendering component operable to receive the structured document as an input, execute a rendering function that calculates a display position for each of the plurality of display elements, and define rendered content based at least in part on the display position for each of the plurality of display elements; a display component operable to output a viewable area of the rendered content; and a scaling component operable to receive a scaling input requesting scaling of the scalable element, redefine the scaling attribute of the scalable element based at least in part on the scaling input, calculate an updated container size attribute for the resizable container element, and set the container size attribute to the updated container size attribute if the resizable container element is at least partially positioned within the viewable area of the rendered content at the updated container size.
Crossley teaches of managing reusable artifacts includes, responsive to receiving a request to create a placeholder for a reusable artifact representing a reusable unit, using a processor, creating the placeholder for an appropriate version of the reusable artifact within a container and assigning a first parameter identifying the reusable artifact to an artifact property of the placeholder, wherein the placeholder further includes a branch property configured to indicate a first null value or a second parameter identifying a branch of the reusable artifact corresponding to a particular variant of the reusable artifact, and a version property configured to indicate a second null value or a third parameter identifying a particular version of the reusable artifact.
However, the prior art, Agarwal, Bequest, Yi, Hari, Fioravanti and Crossley failed to disclose the following subject matter such as “perform a first validation of the software container, wherein the first validation comprises determining whether the software container comprises a security vulnerability; in response to determining that the software container does not comprise the security vulnerability, determining whether a first parameter is required for the executable code to execute”
Claim 2 is the method claim, containing the similar allowable subject matter as the claim 1, and claim 14 is the product claim, similar to the claim 2. Therefore, claims 1-24 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193